    Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 1 of 12 PageID #:280




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 MARVIN THOMAS,                                                  )
                                                                 )
                                              Plaintiff,         )    18 C 6527
                                                                 )
                              vs.                                )    Judge Gary Feinerman
                                                                 )
 TOM DART, Cook County Sheriff, COOK COUNTY,                     )
 KIM M. ANDERSON, RN, MONICA ABNER,                              )
 RICHARDSON Z. STAMATIA, MD, BHARATHI R.                         )
 MARRI, MD, and WEXFORD HEALTH SOURCES                           )
 INC.,                                                           )
                                                                 )
                                          Defendants.            )

                               MEMORANDUM OPINION AND ORDER

       Marvin Thomas brings this suit against Cook County Sheriff Thomas Dart, Cook County

itself, several doctors and nurses who treated him while he was detained at Cook County Jail,

and a firm he alleges to be the Jail’s health services provider, asserting claims under 42 U.S.C.

§ 1983, the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq., and

Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794. Doc. 45. Defendants move to

dismiss the suit under Civil Rule 12(b)(6). Doc. 72. The motion is granted.

                                            Background

       A.      Factual Background

       In resolving a Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v.

N. Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

“documents attached to the complaint, documents that are critical to the complaint and referred

to in it, and information that is subject to proper judicial notice,” along with additional facts set

forth in Thomas’s brief opposing dismissal, so long as those additional facts “are consistent with


                                                   1
    Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 2 of 12 PageID #:281




the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013)

(internal quotation marks omitted). The facts are set forth as favorably to Thomas as those

materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the

facts at the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United

States, 881 F.3d 529, 531 (7th Cir. 2018).

       After being injured during a knife fight while serving in the U.S. Air Force, Thomas was

diagnosed with post-traumatic stress disorder (“PTSD”) and depression. Doc. 45 at ¶ 9. Years

later, in June 2015, an automobile accident sent Thomas to the hospital, and he eventually was

arrested and jailed for driving under the influence (“DUI”). Id. at ¶ 10. During the month he

spent in Cook County Jail, jail staff denied Thomas medical treatment for pain related to the

accident. Id. at ¶ 11. In addition, he was placed in a cell without proper heating and suffered an

allergic reaction to the wool blankets that were his only source of warmth. Ibid. Thomas was

released in July 2015 after the arresting officers failed to appear at a court hearing; after his

release, he was treated in a hospital for pneumonia. Id. at ¶¶ 11-12.

       In September 2015, Thomas was indicted and returned to the Jail. Id. at ¶ 13. In October

2015, he sustained an arm injury and had an allergic reaction to food while at the hospital. Id. at

¶ 14. His symptoms worsened when, on his return to the Jail, he was forced to sleep on the floor

for five nights. Ibid.

       In January 2016, a fellow detainee hit Thomas in the mouth, causing a wound that

required five stitches to close. Id. at ¶ 15. Thomas had notified jail staff of threats of violence,

but they took no action to protect him. Ibid. He dislocated his shoulder during the fight, but

received no treatment for the injury. Ibid. The attack increased Thomas’s anxiety, which had

origins in the injuries he suffered while in the Air Force. Id. at ¶¶ 15-16.




                                                   2
    Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 3 of 12 PageID #:282




       The Jail responded to the fight by putting Thomas in “the hole.” Id. at ¶ 17. Because his

new cell had no running water, he was unable to keep the stiches in his mouth clean, and they

became infected. Ibid. By the time his stitches were treated, the skin on his lip had begun to

grow over them. Ibid. The nurse who removed the stitches commented that they had been

inserted improperly. Ibid. The ordeal left Thomas with a “disfiguring lump” on his lip. Ibid.

       After seven months in the Jail, Thomas pleaded guilty to the DUI charge and was

released. Id. at ¶ 18. The date of his release was January 29, 2016. Doc. 80 at 4. He required

surgery to repair the damage to his shoulder and lip. Doc. 45 at ¶ 18.

       B.      Procedural History

       In June 2017, Thomas filed a complaint in Thomas v. Dart, No. 17 C 4233 (N.D. Ill.)

(“Thomas I”). Except for the date of his January 29, 2016 release from the Jail, the complaint in

Thomas I alleged the above facts, verbatim to how he alleges them here. Compare Doc. 45 at

¶¶ 9-18, with Thomas I, ECF No. 1 at ¶¶ 11-20. The initial complaint in Thomas I asserted four

counts: a § 1983 failure-to-protect claim against unknown jail personnel, Thomas I, ECF No. 1 at

¶¶ 23-24; a § 1983 claim against unknown medical personnel for inadequate medical treatment,

id. at ¶¶ 25-26; a claim under the ADA and the Rehabilitation Act against Sheriff Dart for

maintaining improper solitary confinement guidelines, id. at ¶¶ 27-28; and a § 1983 conditions-

of-confinement claim against Cook County, id. at ¶¶ 29-30.

       The Thomas I court dismissed the complaint on the ground that its claims were

insufficiently related to one another. Thomas I, ECF No. 42 (Kendall, J.) (reported at 2018 WL

4016315 (N.D. Ill. Aug. 22, 2018)). The court characterized Thomas’s claims as “arising from

three separate sets of facts”: (1) that he had an allergic reaction to woolen blankets during his

first detention and later contracted pneumonia; (2) that he had an allergic reaction to hospital

food and then was forced to sleep on a jail cell floor during his second detention; and (3) that jail


                                                  3
    Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 4 of 12 PageID #:283




officers failed to protect him from a detainee who later attacked him, injuring his shoulder and

lip, and that those injuries (as well as his PTSD) were exacerbated by the substandard medical

treatment he was provided. 2018 WL 4016315, at *7. The court concluded that “[n]one of these

sets of facts is related to another,” and therefore dismissed the complaint without prejudice. Id.

at *7-8. The court instructed Thomas that he had to decide which claims he wanted to pursue in

that case; the other claims, the court explained, needed to proceed in a separate suit. Id. at *7.

       Thomas filed his amended complaint in Thomas I in September 2018. Thomas I, ECF

No. 44. The amended complaint realleged the § 1983 failure-to-protect claim against jail

officials and the § 1983 conditions-of-confinement claim against the County, modified the ADA

and Rehabilitation Act claim against Sheriff Dart to relate only to the failure to protect Thomas

from other detainees, and did not include the § 1983 inadequate medical care claim against the

unknown medical personnel. Id. at ¶¶ 19-24. In April 2019, the Thomas I court dismissed the

Rehabilitation Act and § 1983 claims against Dart and allowed the ADA claim against Dart to

proceed. Thomas I, ECF No. 76 (Kendall, J.) (reported at 2019 WL 1932589 (N.D. Ill. Apr. 30,

2019)). Discovery in Thomas I is ongoing.

       The same day Thomas filed his amended complaint in Thomas I, he filed this suit.

Doc. 1. The initial complaint asserted the § 1983 inadequate medical care claim against

unknown medical personnel that Thomas did not include in his amended complaint in Thomas I,

id. at ¶¶ 21-22 (Count I); an ADA and Rehabilitation Act claim against Sheriff Dart for “having

guidelines that failed to adequately treat his preexisting conditions of PTSD and depression,” id.

at ¶¶ 23-24 (Count II); and the same § 1983 conditions-of-confinement claim against the County

that he had asserted in both Thomas I complaints, id. at ¶¶ 25-26 (Count III).




                                                  4
     Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 5 of 12 PageID #:284




       This court allowed Thomas to proceed in forma pauperis, but on initial screening under

28 U.S.C. § 1915(e)(2)(B) ordered him to file a brief addressing whether his claims were barred

on statute of limitations grounds. Doc. 8. Thomas responded that his claims arose out of

Thomas I and were therefore not barred, Doc. 11, and this court, without running the issue to

ground, allowed the case to proceed, reasoning that he had provided “a plausible reason why his

claims are not time-barred,” Doc. 12. Defendants then moved to dismiss under Rule 12(b)(6),

arguing that the suit was duplicative of Thomas I. Doc. 27. The court granted the motion in part,

dismissing Counts II and III as duplicative but allowing Count I to proceed. Doc. 38.

       Thomas filed an amended complaint in this suit in January 2020. Doc. 45. The amended

complaint differs in two ways from the initial complaint. First, instead of asserting Count I

against “Unknown Medical Personnel,” it names four individual doctors and nurses, as well as

Wexford Health Sources, Inc. (collectively, “Medical Defendants”). Id. at ¶¶ 8, 22. Second, the

amended complaint adds Count IV, which alleges medical malpractice against Medical

Defendants. Id. at ¶¶ 27-28. Finally, the amended complaint reasserts Counts II and III verbatim

against Sheriff Dart and Cook County, respectively, id. at ¶¶ 23-26, even though this court

dismissed them as duplicative of counts brought in Thomas I.

                                            Discussion

I.     Count I: Section 1983 Inadequate Medical Care Claim Against Medical Defendants

       Count I alleges that Medical Defendants violated Thomas’s constitutional rights by

“fail[ing] to timely remove the stitches from [his] repaired lip causing his lip to become infected

and disfigured,” “fail[ing] to diagnose and treat his injured shoulder, which had been damaged

during [the] altercation with a fellow inmate,” and “fail[ing] to adequately treat his preexisting

conditions of PTSD and depression.” Doc. 45 at ¶ 22. Medical Defendants seek dismissal of

Count I on statute of limitations grounds, arguing that they were named for the first time in the


                                                 5
    Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 6 of 12 PageID #:285




January 2020 amended complaint in this suit, nearly four years after the last possible alleged

instance of medical misconduct. Doc. 72 at 6-8. Medical Defendants are correct.

       “The statute of limitations for § 1983 claims in Illinois is two years.” Gekas v.

Vasiliades, 814 F.3d 890, 894 (7th Cir. 2016); see Regains v. City of Chicago, 918 F.3d 529, 533

(7th Cir. 2019) (“[W]e look to the law of the state in which the personal injury occurred to

determine the length of the [§ 1983] statute of limitations. Under Illinois law, a plaintiff must

bring a personal injury action within two years after its accrual.”). A § 1983 claim accrues at

“the first moment at which [the plaintiff] had a complete and present cause of action.” Savory v.

Cannon, 947 F.3d 409, 414 (7th Cir. 2020) (en banc).

       It is difficult to pinpoint exactly when the statute of limitations began to run against each

Medical Defendant, as the amended complaint does not allege which defendant did what or

when. But the court can say with certainty that all allegedly wrongful acts must have taken place

on or before January 29, 2016, when Thomas was released the second time from the Jail. The

latest accrual date, accordingly, is January 29, 2016. See Wilson v. Wexford Health Sources,

Inc., 932 F.3d 513, 517-18 (7th Cir. 2019) (explaining that a prisoner’s inadequate medical care

claim accrues no later than the last date on which both the plaintiff and the defendant were in the

same facility).

       With an accrual date in late January 2016, Thomas had until late January 2018 to assert

his claim against Medical Defendants. Thomas argues that he did so when he brought Thomas I

in June 2017. Doc. 80 at 4. And he argues further that this court resolved the limitations issue in

his favor when it stated at the outset of this case, before any defendant was served and when no

Medical Defendant was named, that Thomas had offered “a plausible reason why his claims are

not time-barred.” Id. at 2, 4; see Doc. 12.




                                                 6
    Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 7 of 12 PageID #:286




       The latter point is an obvious nonstarter. There is a substantial difference between this

court’s acknowledgment at the § 1915(e)(2)(B) stage that Thomas had offered an arguable

theory why his claims were not time-barred, on the one hand, and the conclusion that those

claims are indeed timely, on the other. The fact that a complaint survives § 1915(e)(2)(B)

screening does not bar a defendant, once that defendant appears, from moving to dismiss a suit

under Rule 12(b)(6). See Okoro v. Bohman, 164 F.3d 1059, 1062-63 (7th Cir. 1999) (explaining

that a decision at the § 1915(e)(2)(B) stage has no preclusive effect with respect to the merits);

see also Denton v. Hernandez, 504 U.S. 25, 34 (1992) (discussing the limited preclusive effect of

screening stage dismissals of in forma pauperis suits). Moreover, the question whether the

statute of limitations had run as to these particular defendants was not before the court at the

§ 1915(e)(2)(B) stage, for they had not yet been identified.

       As to the former point, it is true that Thomas first asserted his § 1983 inadequate medical

care claim against unnamed medical personnel in June 2017, within the two-year limitations

period. But to comply with the statute of limitations, it is not enough that the claim be alleged

within the prescribed period; rather, the claim must be alleged within that timeframe against the

defendant. See Athmer v. C.E.I. Equip. Co., 121 F.3d 294, 295 (7th Cir. 1997) (“If you sue a

nonexistent entity, the filing of your suit does not deprive the real defendant whom you sue later

of his defense that the statute of limitations has run. Otherwise a plaintiff could sue ‘John Doe’

the day after the accident and wait twenty years to find out the defendant’s real name and amend

the complaint accordingly.”). Medical Defendants were not named until January 2020, outside

the two-year limitations period, so the claim against them is timely only if the amended

complaint relates back under Civil Rule 15(c)(1) to a pleading filed by late January 2018, within

the limitations period. Rule 15(c)(1)(C) provides in pertinent part that when an amended




                                                 7
    Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 8 of 12 PageID #:287




pleading names a party for the first time, the amendment relates back to an earlier pleading only

if “the party to be brought in by amendment: (i) received [from the earlier pleading] such notice

of the action that it will not be prejudiced in defending on the merits; and (ii) knew or should

have known [from the earlier pleading] that the action would have been brought against it, but

for a mistake concerning the proper party’s identity.” Fed. R. Civ. P. 15(c)(1)(C).

       Regardless whether the first requirement of Rule 15(c)(1)(C) is satisfied, the second is

not. Seventh Circuit precedent holds that “[a] plaintiff’s lack of knowledge about a defendant’s

identity is not a ‘mistake’ within the meaning of … Rule … 15(c)[(1)(C)(ii)] such that the

plaintiff could amend his complaint outside the statute of limitations period upon learning the

defendant’s identity,” and therefore that “once the statute of limitations expires, [the plaintiff]

cannot amend his complaint to substitute a new party in the place of ‘John Doe.’” Gomez v.

Randle, 680 F.3d 859, 864 n.1 (7th Cir. 2012). The circuits to have addressed the John Doe issue

since Krupski v. Costa Crociere S.p.A., 560 U.S. 538 (2010), unanimously agree that Rule

15(c)(1)(C)(ii) is not satisfied where the plaintiff sues John Doe within the limitations period and

names an actual defendant in an amended pleading after the limitations period expires. See

Ceara v. Deacon, 916 F.3d 208, 213 (2d Cir. 2019); Heglund v. Aitkin Cnty., 871 F.3d 572, 579-

80 (8th Cir. 2017); Butler v. Nat’l Cmty. Renaissance of Cal., 766 F.3d 1191, 1202-03 (9th Cir.

2014); Brown v. Cuyahoga Cnty., 517 F. App’x 431, 433-34 (6th Cir. 2013); accord Vance v.

Rumsfeld, 701 F.3d 193, 211 (7th Cir. 2012) (en banc) (Wood, J., concurring in the judgment)

(“[O]ur decision here spells the practical end to this case. This is certainly true with respect to

the ‘John Doe’ defendants. The two-year statute of limitations that we apply in Bivens cases has

long since run, and we do not permit relation back under … Rule … 15(c)(1)(C) where the

plaintiff simply did not know whom to sue.”); see also 3 Moore’s Federal Practice § 15.19[3][d]




                                                  8
    Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 9 of 12 PageID #:288




(“Cases decided after Krupski have … held that when the plaintiff lacks knowledge of the

identity of a defendant, and makes a deliberate choice to name a John Doe defendant instead of

attempting to determine that person’s identity, the plaintiff has not made a ‘mistake,’ and a later

amendment substituting a named defendant does not relate back.”). It necessarily follows that

the January 2020 amended complaint in this case does not relate back to any pleading that

Thomas filed in Thomas I within the limitations period. *

       Thomas’s other arguments fail to persuade. He argues that the relevant statute of

limitations should be drawn not from Illinois’s personal injury statute, 735 ILCS 5/13-202, but

from its medical malpractice statute, 735 ILCS 5/13-212. Doc. 80 at 3. Binding circuit

precedent forecloses that argument. See Regains, 918 F.3d at 533; Gekas, 814 F.3d at 894. In

any event, the medical malpractice limitations period is two years as well. See 735 ILCS 5/13-

212(a) (“[N]o action for damages for injury or death against any physician … or hospital duly

licensed under the laws of this State, whether based upon tort, or breach of contract, or

otherwise, arising out of patient care shall be brought more than 2 years after the date on which

the claimant knew, or through the use of reasonable diligence should have known, … of the

existence of the injury or death for which damages are sought in the action … .”).

       Thomas next argues that because he “did not learn the extent of the disservice the

medical defendants provided him until he received subpoenaed medical records in January of

2020,” the statute of limitations began to run only at that later date. Doc. 80 at 3. The argument




*
 The undersigned judge acknowledges that he reached a contrary interpretation of Rule
15(c)(1)(C)(ii) in McWilliams v. Cook County, 2018 WL 3970145, at *4 (N.D. Ill. Aug. 20,
2018), and Clair v. Cook County, 2017 WL 1355879, at *3-4 (N.D. Ill. Apr. 13, 2017). Having
considered the matter afresh, the undersigned judge concludes that his prior decisions did not
account for the Seventh Circuit’s clear holding in Gomez or for the other circuits’ rationales as to
why relation back under these circumstances finds no support from Krupski.


                                                 9
      Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 10 of 12 PageID #:289




fails because a plaintiff’s learning the “extent” of his injury or of the defendant’s misconduct

does not reset the statute of limitations, see Barry Aviation Inc. v. Land O’Lakes Mun. Airport

Comm’n, 377 F.3d 682, 688 (7th Cir. 2004) (“[A] cause of action accrues when the plaintiff

knew or should have known that it had sustained an injury.”) (emphasis added), and Thomas

concedes that “he … became aware of his poor medical treatment … on January 19, 2016,”

Doc. 80 at 3, after he developed the “disfiguring lump” that required surgery, Doc. 45 at ¶¶ 17-

18. In any event, it is difficult to take seriously Thomas’s assertion that documents he received

in January 2020 provided “the first indication [he] had that his treatment was substandard,”

Doc. 80 at 4, given that he has alleged exactly the same facts since his initial Thomas I complaint

in June 2017, Thomas I, ECF No. 1 at ¶¶ 11-20.

         Finally, Thomas argues that the governing relation-back standard should be drawn from

Illinois law, not Rule 15(c). Id. at 6-7. But Illinois’s relation-back standard have no possible

bearing on his § 1983 claim, which arises under federal law. See Rae v. Klusak, 810 F. Supp.

983, 984 (N.D. Ill. 1993) (dismissing as “arrant nonsense” the argument that state law relation

back principles govern in a federal question case); cf. Fleece v. Volvo Constr. Equip. Kor., Ltd.,

2012 WL 171329, at *2 (N.D. Ill. Jan. 20, 2012) (applying Illinois relation back principles in a

diversity case).

         In sum, because Thomas did not name Medical Defendants until January 2020, well after

the limitations period expired, and because his amended complaint does not relate back to any

pleading that Thomas filed within the limitations period, his inadequate medical care claim

against them is time-barred.

II.      Counts II and III: Claims against Cook County and Sheriff Dart

         As noted, this court dismissed Counts II and III of Thomas’s initial complaint, reasoning

that they are duplicative of claims asserted in Thomas I. Doc. 38; see Serlin v. Arthur Andersen


                                                 10
   Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 11 of 12 PageID #:290




& Co., 3 F.3d 221, 223 (7th Cir. 1993) (“As a general rule, a federal suit may be dismissed for

reasons of wise judicial administration ... whenever it is duplicative of a parallel action already

pending in another federal court. District courts are accorded a great deal of latitude and

discretion in determining whether one action is duplicative of another, but generally, a suit is

duplicative if the claims, parties, and available relief do not significantly differ between the two

actions.”) (alteration in original) (internal quotation marks and citations omitted). Yet Thomas

reasserts those counts, verbatim, in his amended complaint. Those counts are once again

dismissed.

III.   Count IV: Medical Malpractice Claim against Medical Defendants

       Although Count IV seeks damages “under 42 U.S.C. § 1983” from Medical Defendants

for “medical malpractice,” Doc. 45 at ¶ 28, the court construes Count IV as a state law claim, as

medical malpractice does not give rise to a § 1983 cause of action. See Estelle v. Gamble, 429

U.S. 97, 106 (1976) (“Medical malpractice does not become a constitutional violation merely

because the victim is a prisoner.”); Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008)

(“[T]he Eighth Amendment does not codify common law torts.”). In any event, to the extent

Count IV purports to state a claim under § 1983, it would be duplicative of Count I. Doc. 45 at

¶ 22 (Count I, seeking relief under § 1983 from Medical Defendants for their alleged

constitutional violations stemming from their treatment of Thomas’s injuries).

       Because the parties are not diverse, there is no independent basis for federal jurisdiction

over Thomas’s medical malpractice claim. And with the federal law claims dismissed, there is

no reason for the court to exercise supplemental jurisdiction over that state law claim. See 28

U.S.C. § 1367(c)(3) (authorizing a district court to “decline to exercise supplemental jurisdiction

over a claim” after it has “dismissed all claims over which it has original jurisdiction”);

Hansen v. Bd. of Trs. of Hamilton Se. Sch. Corp., 551 F.3d 599, 607 (7th Cir. 2008) (“When all


                                                 11
   Case: 1:18-cv-06527 Document #: 87 Filed: 12/28/20 Page 12 of 12 PageID #:291




federal claims have been dismissed prior to trial, the principle of comity encourages federal

courts to relinquish supplemental jurisdiction pursuant to § 1367(c)(3).”). The court therefore

relinquishes its jurisdiction over Count IV without expressing any view of its merits.

                                            Conclusion

       Defendants’ motion to dismiss is granted. (Although Wexford and one individual

medical provider were not served and have not appeared, the arguments advanced in the motion

for dismissal apply with equal force to them, so they are given the benefit of the court’s ruling.)

Count I is dismissed with prejudice, Counts II and III are dismissed without prejudice to Thomas

pursuing them in Thomas I, and Count IV is dismissed without prejudice to Thomas pursuing it

in state court, subject of course to any applicable defenses. The court will not give Thomas an

opportunity to amend because, given the grounds for dismissal, any amendment would be futile.

See Right Field Rooftops, LLC v. Chi. Cubs Baseball Club, LLC, 870 F.3d 682, 693 (7th Cir.

2017) (“District courts … have broad discretion to deny leave to amend where … the

amendment would be futile.”) (internal quotation marks omitted).



December 28, 2020                                     ___________________________________
                                                            United States District Judge




                                                 12
